DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 12/07/2021, the following has occurred: Claim(s) 1 have been amended. Claim(s) 2 has been cancelled. 
Claim(s) 1 and 3 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Nagamine’s U.S. Patent No. 10181594 in view of Ikeda (US 20150118568 A1) and Yamada (JP 2014022153 A).
Regarding claim 1, all the limitations of the instant claim 1 is taught by Nagamine’s claim 1, except for
a forming step, that is performed between the first step and the second step, of crushing the notch formed in the first step and a raised portion formed around the notch, to form a recess to thereby compress the notch and the raised portion in the lamination direction,
wherein in the second step, in a state in which the notch is compressed in the lamination direction by the forming step
Ikeda discloses a method for bonding laminated electrode sheets wherein the laminated electrode sheets are compressed by an electrode 201 prior to resistance welding (par. 60). Doing this has the advantage of creating low contact resistance (par. 65) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65).
 to incorporate the teachings of Ikeda, and have a forming step before welding where the laminated layer is compressed. Doing this has the advantage of creating low contact resistance (par. 65, Ikeda) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65, Ikeda). 
Claim 1 of Nagamine in view of Ikeda does not disclose compressing by use of a pressing body that is a member different from the welding electrode,
Yamada discloses a method of bonding stacked electrodes wherein the forming step is performed by use of a pressing body that is a member different from the welding electrode (pressing member 35 compresses a collection tab group prior to welding wherein the pressing member is different from the welding electrode rod 36 and has a larger diameter, Fig. 8, page 5, para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Nagamine in view of Ikeda to incorporate the teachings of Yamada. Doing this has the advantage of using a larger pressing body which allows for more reliable welding and better adhesion of the current collection tab (page 6, para. 7-8). 
Additionally, since Ikeda’s teaching of compressing the laminated layers is applicable to both a welding electrode and a pressing member, one of ordinary skill in the art would be able to replace Ikeda’s electrode’s function of compressing with Yamada’s pressing member. This combination would result in the larger pressing member, which is different from the welding electrode, compressing any raised portion and the notch, forming a recess. The combination 
Claim 3 is rejected based on dependency.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Regarding claim 1, where it recites “plan view” in “a linear shape in a plan view,” “plan view” will be interpreted as –a planar view--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 10181594 A1) in view of Ikeda (US 20150118568 A1) and Yamada (JP 2014022153 A).
Regarding claim 1, Nagamine teaches all the limitations of a method (claim 1) for manufacturing a laminated metal foil, comprising: 

a notch penetrating the laminated layers of the metal foil along a lamination direction and having a linear shape in a plan view (notch penetrates layers and has a linear shape, claim 1), to cause the laminated layers of the metal foil closely contact each other in the lamination direction at an end of the notch having the linear shape (metal foil bond to each other along lamination direction, claim 1); 
a second step of bringing a welding electrode into pressure contact with the weld site and then energizing the weld site via the welding electrode (resistance welding electrode terminal and laminated layer, claim 1), to perform resistance welding on the laminated metal foil, and 
wherein in the second step, in a state in which the notch is compressed in the lamination direction by the forming step, the electrode terminal is further laminated on the weld site of the laminated layers of the metal foil and the welding electrode is brought into pressure contact with the electrode terminal (electrode terminal and laminated layers are joined by press-contacting, claim 1), and in this state, the weld site and the electrode terminal are energized via the welding electrode, to perform resistance welding on the laminated metal foils and the electrode terminal so as to form a nugget having an elliptic shape extending in a longitudinal direction of the electrode terminal along the notch having the linear shape (nugget that has an elliptical shape is formed, claim 1).
Nagamine does not disclose a forming step, that is performed between the first step and the second step, of crushing the notch formed in the first step and a raised portion formed 
wherein in the second step, in a state in which the notch is compressed in the lamination direction by the forming step
Ikeda discloses a method for bonding laminated electrode sheets wherein the laminated electrode sheets are compressed by an electrode 201 prior to resistance welding (par. 60). Doing this has the advantage of creating low contact resistance (par. 65) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagamine to incorporate the teachings of Ikeda, and have a forming step before welding where the laminated layer is compressed. Doing this has the advantage of creating low contact resistance (par. 65, Ikeda) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65, Ikeda). 
Nagamine in view of Ikeda does not disclose compressing by use of a pressing body that is a member different from the welding electrode,
Yamada discloses a method of bonding stacked electrodes wherein the forming step is performed by use of a pressing body that is a member different from the welding electrode (pressing member 35 compresses a collection tab group prior to welding wherein the pressing member is different from the welding electrode rod 36 and has a larger diameter, Fig. 8, page 5, para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagamine in view of Ikeda to incorporate the . Doing this has the advantage of using a larger pressing body which allows for more reliable welding and better adhesion of the current collection tab (page 6, para. 7-8). 
Additionally, since Ikeda’s teaching of compressing the laminated layers is applicable to both a welding electrode and a pressing member, one of ordinary skill in the art would be able to replace Ikeda’s electrode’s function of compressing with Yamada’s pressing member. This combination would result in the larger pressing member, which is different from the welding electrode, compressing any raised portion and the notch, forming a recess. The combination would result in the second step, in a state in which the notch is compressed in the lamination direction by the forming step.
Regarding claim 3, Nagmine in view of Ikeda and Yamada discloses the laminated metal foil manufacturing method as claimed in claim 1, Yamada discloses wherein a pressing area (recess 34, Fig. 8) of the pressing body (pressing member 35) for forming the recess in the forming step is set to be larger than an end area of the welding electrode in the second step (pressing member 35 is larger than the welding electrode 36, Fig. 8b).
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1-3 under U.S.C 103 have been fully considered and not persuasive.  
Applicants argue that Yamada’s pressing step is performed on a tab group without a notch for the purpose of protecting the object of welding and not to protect the welding electrode. Wang and Ikeda are also silent as to performing a forming step that protects the welding electrode. 
It is true that none of the prior art discloses a forming step for the purpose of protecting the welding electrode, however it is clear from Ikeda and Yamada the benefit of a forming step in protecting the object of welding from spattering effects. Therefore, one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/Examiner, Art Unit 3761         

/JOHN J NORTON/Primary Examiner, Art Unit 3761